Opinion issued October 19, 2006.









     





In The
Court of Appeals
For The
First District of Texas




NO. 01-06-00796-CV




IN RE NATIONAL ACTION FINANCIAL SERVICES, INC. AND
HARTFORD FIRE INSURANCE COMPANY, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relators National Action Financial Services, Inc. and Hartford Fire Insurance
Company filed a petition for writ of mandamus complaining of Judge Dorfman’s
August 14, 2006, order granting the plaintiff’s expedited motion to quash the
deposition on written questions of two of her medical providers in trial court cause
number 2006-03530.  On October 6, 2006, the parties filed a joint motion to dismiss
the petition for writ of mandamus, stating that they reached a compromise in the
underlying suit.
          We dismiss the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.